"This court has repeatedly ruled that in the absence of legal error, it has no jurisdiction to interfere with a verdict supported by some evidence, although the verdict was against the preponderance of the evidence. The decisions cited to the contrary . . were rendered prior to the constitutional amendment restricting the jurisdiction of that court and this court to the decision of errors of law and equity, and are not now in point." Wilson v. Barnard, 10 Ga. App. 98 (8) (72 S.E. 943). There was sufficient evidence to authorize the verdict and the court did not err in overruling the motion for a new trial.
Judgment affirmed. Gardner and Townsend, JJ.,concur.
                          DECIDED MAY 31, 1949.